Luke, J.
1. The judgment overruling the demurrer in this case can not be considered, as no assignment of error upon the exception pendente lite, or upon the judgment overruling the demurrer, is contained in the final bill of exceptions, nor was error assigned thereon, by permission of this court, before the beginning of the argument here. A judgment upon the demurrer can not bo considered upon the motion for a new trial.
2. The motion for a new trial is based on the general grounds only, and this court can not say that the evidence did not authorize the verdict. Eor no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.